UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6921


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ORLANDO WALLACE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:06-cr-00307-JRS-1)


Submitted:    December 11, 2008            Decided:   December 17, 2008


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orlando Wallace, Appellant Pro Se.            Peter Sinclair Duffey,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Orlando   Wallace       appeals      the    district    court’s     order

denying   his    motion     for    reduction      of    sentence    pursuant   to    18

U.S.C. § 3582(c) (2006).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                   United States v. Wallace, No.

3:06-cr-00307-JRS-1 (E.D. Va. May 27, 2008).                       We dispense with

oral   argument     because       the     facts   and    legal     contentions      are

adequately      presented    in     the    materials      before    the   court     and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                            2